Citation Nr: 0311942	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-25-294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for skin cancer due to 
sun exposure.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a left foot 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1975 to February 1982 
and from February 1983 to December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April and September 2000 
by the Department of Veterans Affairs (VA) Baltimore, 
Maryland, Regional Office (RO).  A hearing was held in 
October 2002 before the undersigned acting Veterans Law 
Judge.

The Board notes that in a supplemental statement of the case 
of May 2002 the RO phrased the issues as being whether the 
veteran had presented new and material evidence to reopen his 
claims.  Review of the claims file, however, reveals that the 
veteran has been continuously pursuing his claims since the 
original decision denying the claims.  Accordingly, the new-
and-material-evidence standard is not applicable.  

In January 2003, the Board performed development of evidence.  
The Board finds that additional development is required with 
respect to the issue of entitlement to service connection for 
skin cancer.  Accordingly, that issue is the subject of 
remand instructions located at the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to service connection for a right shoulder 
disorder, a left ankle disorder, and a left foot disorder has 
been obtained, and the VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to the 
claims, the evidence necessary to substantiate the claims, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's current right shoulder disorder resulted 
from an injury in service.

3.  The veteran's current left ankle disorder resulted from 
an injury in service.

4.  The veteran's current left foot disorder had its onset in 
service.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  A left ankle disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§ 3.303.

3.  A left foot disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet 
final as of that date.  The new law eliminates the concept of 
a well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims for service 
connection.  The Board concludes the discussions in the 
rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in May 2001, provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The SOC and 
SSOCs included a summary of the evidence which had been 
obtained and considered.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing entitlement to service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his VA and private medical treatment 
records.  The veteran has been afforded disability evaluation 
examinations by the VA.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For A Right Shoulder 
Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he sustained an injury to his right 
shoulder in service, and that this resulted in his current 
right shoulder disorder.  He testified in support of his 
claim during a hearing held before the undersigned in October 
2002.  He stated, in essence, that he was treated for right 
shoulder problems in service, and that he continues to have 
the same problems.  He reported that x-rays taken by the VA 
recently had revealed spur formation in the shoulder.  

The veteran's service medical records show that he was 
treated on numerous occasions for complaints pertaining to 
the right shoulder.  For example, a record dated in February 
1983 shows that the veteran reported having the onset of 
right shoulder pain six months earlier.  He did not recall an 
injury.  The pain occurred with pushups or pull-ups.  The 
assessment at that time was pain in the right shoulder 
without objective findings on exam or X-ray.  Another service 
medical record dated in February 1983 reflects a diagnosis of 
right shoulder muscular pain.  A service medical record 
without a legible date reflects that the diagnosis was to 
rule out dislocated right shoulder.  

The report of a service medical examination conducted in 
April 1983 shows that the veteran reported having a sore 
right elbow and shoulder from a previous injury (a shoulder 
dislocation) in 1982 and from weightlifting.  It was noted 
that he was under treatment.  

More recently, an October 2000 VA treatment record shows that 
the veteran reported complaints of right shoulder pain.  

The report of a VA examination conducted in April 2003 shows 
that the veteran gave a history of pain in the right shoulder 
due to a dislocation of the shoulder while doing pushups in 
the 1980's.  Currently, he felt some looseness and occasional 
pain in the right shoulder.  He said that he had to quit 
lifting weights.  The pain occurred with certain movements, 
and the shoulder cracked and bumped.  He was able to swing 
and do his usual daily activities, except that he could not 
lift weights.  He felt that his shoulder was weaker.  

On physical examination, the right shoulder had no scars, 
deformities, crepitus or effusion.  The range of motion was 
forward flexion and abduction from 0 to 180 degrees, and 
internal and external rotation was from 0 to 80 degrees.  
There was mild pain at the extremes of motion of both 
shoulders.  An x-ray showed degenerative arthritis of the 
acromioclavicular joint.  The pertinent diagnosis was 
traumatic arthritis of the right shoulder, following history 
of trauma in service.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the evidence supports the finding that the 
veteran's current right shoulder disorder resulted from an 
injury in service.  The foregoing diagnosis implicitly 
accepts the veteran's contention that his current left 
shoulder disorder had its onset in service.  The Board notes 
that the favorable medical opinion is not contradicted by any 
other medical opinion which is of record.  Accordingly, the 
Board concludes that service connection is warranted for a 
right shoulder disorder.  

II.  Entitlement To Service Connection For A Left Ankle 
Disorder.

The veteran contends that he sustained an injury to his left 
ankle in service, and that this resulted in his current left 
ankle disorder.  He testified in support of his claim during 
a hearing held before the undersigned in October 2002.  He 
stated that he injured his left ankle in service and that it 
was placed in a cast.  He reported that he had problems with 
walking because of the ankle.  

The veteran's service medical records show that in October 
1984 the veteran reported having pain and swelling to the 
left ankle starting five hours earlier.  He said that he 
landed on the ankle with it in an inverted position while 
playing basketball and heard a clicking sound.  On 
examination, the ankle was tender and swollen.  X-rays were 
negative for a fracture.  The assessment was left ankle 
sprain.  A record dated four days later in October 1984 shows 
that the veteran had a history of sustaining a severe sprain 
to his left lateral ankle.  A splint was removed, and a short 
leg walking cast was applied.  He reported having pain and 
tingling in the foot.  It was noted that there was 2-3+ left 
lateral ankle edema with ecchymosis about the inferior aspect 
of the lateral malleolus.  Other treatment records dated in 
October 1984 contain similar information.  

A VA treatment record dated in February 2001 shows that the 
veteran reported that in service he had sustained an 
inversion injury to the left ankle with marked swelling and 
ecchymosed.  He stated that he was in a cast for weeks.  
Examination of the left ankle revealed no definite evidence 
of ankle mortise instability.  However, there seemed to be 
diffuse soft tissue swelling over the malleolus.  X-rays of 
the ankle revealed no bony abnormalities.  The pertinent 
diagnosis impression was chronic ankle sprain, possibly 
recent one, left ankle.  

The report of an examination conducted by the VA in April 
2003 shows that the veteran stated that he had a severe 
sprain of the left ankle while on active duty.  Examination 
of the left ankle showed no crepitus, but there was slight 
effusion over the lateral malleolus.  X-rays were negative.  
The pertinent diagnosis was "Left foot: painful plantar 
fasciitis, chronic ankle sprain, and history of recurrent 
plantar wart, status post surgery x 2.  This appears to be a 
continuation of the problems that he had while in the 
service."  

The Board finds that the evidence supports the grant of 
service connection for a left ankle disorder.  The VA 
examiner gave a favorable opinion regarding the etiology of 
the disorder, wherein he attributed it to service.  
Accordingly, the Board concludes service connection for a 
left ankle disorder is warranted.  

III.  Entitlement To Service Connection For A Left Foot 
Disorder.

The veteran contends that he sustained an injury to his left 
foot in service, and that this resulted in his current left 
foot disorder.  He testified in support of his claim during a 
hearing held before the undersigned in October 2002.  He 
stated that he developed a sore on the bottom of his left 
foot during service, and that it never healed.  

The veteran's service medical records show that in March 1983 
the veteran reported a complaint of having foot pain 
following a march.  Blisters were noted on both feet, and 
there was a possible infection.  A record dated in August 
1984 shows that the veteran complained of pain in the left 
foot for a month.  He said that there was sharp pain on the 
bottom of the foot.  It was noted on examination that he had 
plantar warts on the sole of the left foot.  A record dated 
later in August 1984 shows that the plantar wart was removed 
but he had edema, inflammation, and pain with palpation.  

Recent VA medical treatment records, such as one dated in 
January 2001, show that the veteran continues to have a 
plantar wart on the lateral ball of the left foot.  As was 
noted above, the VA examiner in April 2003 gave a diagnosis 
which linked the wart on the bottom of the veteran's foot to 
the problems noted in his service medical records.  
Accordingly, the Board concludes that service connection for 
a left foot disorder is warranted.  


ORDER

1.  Service connection for a right shoulder disorder is 
granted.

2.  Service connection for a left ankle disorder is granted.

3.  Service connection for a left foot disorder is granted.


REMAND

In February 2000, the veteran filed a claim for service 
connection for skin cancer which he alleged was due to 
excessive sun exposure in service.  Later, in a letter dated 
in May 2002, the veteran also referred to other skin 
disorders such as "lesions", a pigmented macule, and 
actinic keratoses.  The Board finds that he has raised claims 
for service connection for these disorders.  Such claims have 
not been addressed by the RO and must be referred back for 
initial adjudication.  The Board will defer appellate review 
of the claim for service connection for a skin cancer as it 
is inextricably intertwined with the unadjudicated claims for 
service connection for other skin disorders.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. §§ 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development was needed prior to final appellate 
consideration of his claims.  The Board requested additional 
development in an internal development memorandum.  The 
requested development has since been partially completed.  In 
this regard, the Board notes that a VA examiner reported that 
the veteran's currently diagnosed skin problems were related 
to long term exposure to sun, but the examiner did not 
specify whether they were related to exposure to sun during 
service.  That development should be completed by the RO.  

Although regulations in effect at the time the Board 
requested the additional development allowed the Board to 
consider that additional evidence and render a decision 
without first referring the additional evidence to the RO for 
consideration in the first instance, the regulations were 
recently found to be invalid by the United States Court of 
Appeals for the Federal Circuit.  In this regard, the Board 
notes that on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
invalidated the new duty-to-assist regulations codified at 38 
C.F.R. §§ 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Board notes that the 
veteran has not submitted a written waiver of his right to 
have the evidence reviewed by the RO.  The Federal Circuit 
further held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violates the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the veteran's 
service personnel records showing the 
dates and locations of his assignments 
during service.  

2.  The veteran should be afforded a 
dermatology examination to determine 
whether he currently has a skin disorder 
which is related to sun exposure during 
service.  Send the claims folder for 
review by the examiner.  The examiner 
should review the service personnel 
records showing the dates and locations 
of the veteran's assignments during 
service, and should offer an opinion 
regarding the veteran's contention that 
he currently has a skin disorder which 
resulted from excessive sun exposure 
during service.  

3.  The RO should review the additional 
evidence which has been added to the 
claims file and readjudicate the claim 
for service connection for skin cancer 
due to sun exposure.  The RO should also 
adjudicated the additional issues which 
the veteran has raised and which are 
noted above.  If any of the benefits 
sought on appeal remain denied, the 
veteran and representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.

4.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



